 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MADIHA MINER, a.k.a. POCAHONTAS,                No. 2:19-cv-01575-TLN-EFB
12                      Plaintiff,
13           v.                                       ORDER
14    PERRI ARLETTE REID,
15                      Defendant.
16

17          Plaintiff Madiha Miner, a.k.a. Pocahontas (“Plaintiff”) proceeding pro se, filed a Motion

18   for Summary Judgement (ECF No. 3) and a “Motion for Judgement” (ECF No. 4) on August 22,

19   2019. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

20   636(b)(1)(B) and Local Rule 302.

21          On February 18, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on the Plaintiff and which contained notice that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 6.) Plaintiff did not file

24   objections.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS ORDERED that:

 4          1. The proposed Findings and Recommendations filed February 18, 2020 (ECF No. 6),

 5             are adopted in full; and

 6          2. Plaintiff’s motions for summary judgment (ECF No. 3) and for entry of judgment

 7             (ECF No. 4) are DENIED.

 8          IT IS SO ORDERED.

 9   DATED: March 16, 2020

10

11

12
                                     Troy L. Nunley
13                                   United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
